NOT PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                      No. 12-1953
                     _____________

                   TAMARA WHITE,
                      Appellant

                            v.

   JAMES CLEARY, individually and as an employee
     of Monmouth Regional High School District;
 ANTHONY D’ORIO, individually and as an employee of
      Monmouth Regional High School District;
MONMOUTH REGIONAL HIGH SCHOOL DISTRICT; and
  ANDREW TEEPLE, individually and as an employee
     of Monmouth Regional High School District
                 _____________

     On Appeal from the United States District Court
               for the District of New Jersey
             District Court No. 3-09-cv-04324
     District Judge: The Honorable Peter G. Sheridan

    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                   January 14, 2013

Before: SMITH, CHAGARES, and BARRY, Circuit Judges

                (Filed: February 6, 2013)

                   ________________

                       OPINION
                   ________________
SMITH, Circuit Judge.

      Tamara White appeals the District Court’s grant of summary judgment on

her discrimination and retaliation claims. Because no reasonable jury could find

for White, we will affirm.

                                          I

      White taught social studies for nearly two decades at Monmouth Regional

High School in New Jersey. She became the Falcons’ varsity cheerleading coach

in 1995. Although the school’s athletic director viewed the untenured position as

―a babysitter’s job,‖1 White wanted to build a competitive cheerleading program.

Over the years, these opposing visions led to recurring clashes between White and

the cheerleaders, their parents, and the administrators.

      In 2005, the athletic director wrote a letter informing White that he would

not recommend her for the coaching job in the upcoming school year. The letter

listed a number of grievances—for example, White had missed an annual coaches

meeting, she did not travel with the team to away games, and she prevented the

cheerleaders from participating in outside activities. After receiving this letter,

White agreed to resign in exchange for a positive job reference.

      White was not content to remain on the sidelines. Over the next three

      1
          See App. II at 82.

                                          2
years—in 2006, 2007, and 2008—she reapplied for the varsity coaching job. Each

year, the school selected a different candidate. After her interview in 2007, the

school’s principal, Andrew Teeple, told White that she would get the job, but he

soon withdrew the promise in an email. In the same year, White applied to be the

school’s affirmative-action officer. The school instead hired an untenured teacher.

      White began making complaints outside the school. In the summer of 2008,

White spoke at a Board of Education meeting. According to White, she

complained that the cheerleading coaches received unequal pay and that the

cheerleading squad received unequal funding. But according to other accounts, she

merely complained about her own employment plight. In any event, she also filed

a complaint with the Equal Employment Opportunity Commission.

      Finally, in 2009, White turned to the federal district court. She sued

Monmouth Regional High School District, Teeple, James Cleary (the

superintendent), and Anthony DeOrio (the current athletic director) in the United

States District Court for the District of New Jersey. She alleged four claims: (1)

hostile work environment under Title VII and the New Jersey Law Against

Discrimination; (2) retaliation under the First Amendment; (3) unequal pay under

29 U.S.C. § 206; and (4) retaliation under Title VII and the New Jersey Law

Against Discrimination.



                                         3
      After filing her complaint, White applied for the junior-varsity coaching

position. As before, the school selected another candidate. White maintained her

suit, and at the close of discovery, the District Court granted the defendants’

motion for summary judgment. White filed a timely notice of appeal.2

                                         II

      We exercise plenary review over the District Court’s decision to grant

summary judgment. Orvosh v. Program of Grp. Ins. for Salaried Emps. of

Volkswagen of Am., 222 F.3d 123, 129 (3d Cir. 2000). We will affirm ―if the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.‖ Fed. R. Civ. P. 56(a). A

―genuine dispute‖ exists if a reasonable jury could find for the nonmoving party.

Fakete v. Aetna, Inc., 308 F.3d 335, 337 (3d Cir. 2002).

                                         III

      White’s central argument is that material factual disputes are unresolved.

These supposed disputes include the subject of her Board testimony, the reason she

was not hired as the affirmative-action officer or the varsity coach in 2007, and the

reason she was not hired as the assistant coach in 2009. In her view, the disputes

should have prevented summary judgment.

      2
         The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291.

                                         4
      We begin by reminding the parties that district courts generally do not make

―factual findings‖ at the summary-judgment stage. See Appellant’s Br. at 7–9, 13

(referring to the District Court’s ―factual findings‖); Appellee’s Br. at 14–15

(same). Instead, they determine whether a reasonable jury could find for the

nonmoving party. Fakete, 308 F.3d at 337. Semantic clarity is an important

preventative of doctrinal malaise.

      Linguistic matters aside, there are other problems with White’s appeal. Most

grievously, her brief makes little effort to connect these supposed factual disputes

to her claims. See Appellant’s Br. at 8–14. In fact, aside from her First

Amendment claim, we are uncertain which claims she wants us to reconsider on

appeal. Much of White’s brief comes perilously close to violating the principle

that, ―absent extraordinary circumstances, briefs must contain statements of all

issues presented for appeal, together with supporting arguments and citations.‖

Simmons v. City of Phila., 947 F.2d 1042, 1065 (3d Cir. 1991).

      At any rate, the supposed factual disputes are at most relevant to her hostile-

work-environment claim and to her two retaliation claims. Because they are not

relevant to her Equal Pay Act claim, we do not reconsider that claim on appeal. As

for the remaining three claims, we will affirm the District Court’s judgment.

                                         A

      White claims that the defendants created a hostile work environment in

                                         5
violation of 42 U.S.C. § 2000e–2(a). Such claims have five elements:

      (1) the employee suffered intentional discrimination because of [his
      or her] sex; (2) the discrimination was pervasive and regular; (3) the
      discrimination detrimentally affected the plaintiff; (4) the
      discrimination would detrimentally affect a reasonable person of the
      same sex in that position; and (5) the existence of respondeat superior
      liability.

Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 (3d Cir. 1997) (quoting Andrews

v. City of Phila., 895 F.2d 1469, 1482 (3d Cir. 1990)). The District Court

concluded that White could not show intentional discrimination. We agree.

      White argues that a reasonable jury could find intent based on two events.

First, the school hired an untenured teacher instead of White as the school’s

affirmative-action officer. In our view, this alone is not indicative of intent. Tenure

status was not a stated job qualification, and the other teacher was well liked.

Second, Teeple told White that she would receive the coaching job in 2007, but he

later revoked that promise. This similarly fails to show intent. A person may

change his mind for perfectly acceptable reasons.

      We conclude that White’s hostile-work-environment claim fails. As a result,

White’s claim under the New Jersey Law Against Discrimination must also fail.

See Schurr v. Resorts Int’l Hotel, Inc., 196 F.3d 486, 498 (3d Cir. 1999)

(―Analysis of a claim made pursuant to the NJLAD generally follows analysis of a

Title VII claim.‖).


                                          6
                                          B

         Next, White claims that the school retaliated against her for engaging in

protected activities. See 42 U.S.C. § 2000e–3. To establish a prima facie claim for

retaliation under Title VII, the plaintiff must prove three elements:

         (1) the employee engaged in a protected employee activity; (2) the
         employer took an adverse employment action after or
         contemporaneous with the employee’s protected activity; and (3) a
         causal link exists between the employee’s protected activity and the
         employer’s adverse action.

Abramson v. William Paterson Coll. of N.J., 260 F.3d 265, 286 (3d Cir. 2001). The

District Court concluded that White could not satisfy the third element. Again, we

agree.

         White spoke at a Board of Education meeting about gender inequality in

2008. She soon filed a complaint with the Equal Employment Opportunity

Commission and eventually filed a lawsuit in 2009. In White’s view, the school

retaliated by not hiring her as the affirmative-action officer in 2007 and by not

hiring her as the junior-varsity coach in 2009. The first problem with this argument

is that White was denied the job as affirmative-action officer before she

participated in the three protected activities. White argues on appeal that she was

denied the job in 2008—after she spoke at the Board meeting—but White clearly

stated in her deposition that she applied for the job and was denied in 2007. See

App. II at 180; see also Supp. App. at 78.

                                          7
      White also points to the rejection of her 2009 application for the assistant-

coach position. Before she spoke at the Board meeting, however, the school had

repeatedly rejected her previous coaching applications. We see no reason to

conclude that the final rejection was somehow the result of retaliation. This claim

thus fails, along with her claim under the New Jersey Law Against Discrimination.

See Schurr, 196 F.3d at 498.

                                        C

      Finally, White claims that the defendants violated the First Amendment by

retaliating against her. See 42 U.S.C. § 1983. For the reasons listed above, White

cannot show that her speech was ―a substantial or motivating factor in the

retaliatory action.‖ Reilly v. Atlantic City, 532 F.3d 216, 224 (3d Cir. 2008)

(citations and quotation marks omitted). Nor can she satisfy the balancing test in

Pickering v. Bd. of Educ., 391 U.S. 563, 568 (1968).

                                       ***

      For these reasons we will affirm the District Court’s judgment.




                                        8